Lorain App. No. 96CA006412. This cause is pending as a discretionary appeal and a claimed appeal of right from the Court of Appeals for Lorain County. On June 19, 1997, appellant filed a document titled “Motion to Strike Appellee’s ‘Brief,’ ” in which appellant presents arguments in opposition to appellee’s memorandum in response and requests that the memorandum be stricken. It appears to the court that appellant’s motion to strike is, in substance, a reply memorandum. Whereas S.Ct.Prac.R. 111(3) prohibits the filing of a reply to the jurisdictional memorandum of the appellee,
IT IS ORDERED by the court, sua sponte, that appellant’s motion to strike be, and hereby is stricken.